Citation Nr: 0825301	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-35 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from June 1967 to January 
1969.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Lincoln, Nebraska.  


FINDING OF FACT

The preponderance of the medical evidence, when the relative 
weight and persuasive value of the medical opinions is 
considered, is against the claim.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and, (3) must inform the claimant of the 
types of evidence that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (as modified 
by amendments to 38 C.F.R. § 3.159(b)(1), effective May 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of each of the four required elements by a letter issued in 
February 2006. 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  The veteran was notified of each of 
these types of information by a letter issued in March 2006.  

The February 2006 and March 2006 letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
February 2006 and March 2006 letters, read together, advised 
the veteran of all elements of notice required under the 
VCAA.  The Board also notes that, by a statement submitted 
with his February 2006 claim, the veteran provided 
information showing that he was award of the law and 
regulations governing service connection and provisions 
applicable to claims for service connection for hearing loss.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

Duty to assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The veteran submitted private medical opinion, and the RO 
obtained VA medical opinion in September 2006.  The veteran's 
service medical records are associated with the claims file.  
All identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.   38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be awarded for certain diseases 
defined as chronic, including organic disease of the nervous 
system, generally interpreted as including sensorineural 
hearing loss, on a presumptive basis, by showing that the 
disease was manifested to a degree of 10 percent or more 
within one year from the date of the veteran's separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The analysis in Ledford is not specifically 
applicable to this case, as the veteran's service separation 
audiologic examination if of record.

The Court has also held that the regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service.  That determination depends on a 
review of all the evidence of record, including that 
pertinent to service.  38 U.S.C.A. §§ 1110, 1131; C.F.R. 
§§ 3.303, 3.304; Hensley, 5 Vet. App. at 159-60.

Impaired hearing will be considered a disability only after 
threshold requirements are met.  38 C.F.R. § 3.385.  The 
threshold requirements, as defined by VA, provided that 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Service connection may only be granted if claimed hearing 
loss is of sufficient severity to be considered a disability 
for VA purposes.

Facts and analysis

The veteran's service medical records disclose that his 
hearing acuity thresholds, on testing at 500 Hertz (Hz) to 
6000 Hz, ranged from 0 decibels (dB) to 20 dB on entrance 
examination in December 1966.  December 1968 separation 
examination disclosed hearing acuity thresholds ranging from 
0 decibels (dB) to 20 dB, for results limited to testing from 
500 Hz to 6000 Hz.

C. F., Au.D, provided a January 2006 statement that the 
veteran's January 2006 audiogram disclosed mild high 
frequency sensorineural hearing loss in the left ear and 
moderate to severe sensorineural hearing loss in the right 
ear, with a conductive component bilaterally.  He opined that 
the veteran's history of exposure to noises of rifles and 
artillery in service in the late 1960s was "quite likely" 
the beginning of the veteran's sensorineural hearing loss.  
In June 2006, Dr. F. provided a supplemental statement which 
indicated that the veteran was exposed to noise associated 
with manufacturing while wearing ear protection.  This 
statement appears to reflect post-service noise exposure, but 
the statement does not indicate when such exposure began or 
ended.

The VA examiner who conducted September 2006 VA examination 
noted that the veteran's service entrance and service 
separation examinations revealed normal hearing in the right 
ear from 250 Hz to 8000 Hz and a 30 dB loss in the left ear 
at 250Hz, with normal hearing from 500 Hz to 8000 Hz.  The 
examiner also noted that the veteran provided a history of  
post-service surgery to the right ear, but there is no 
specific information about this surgical procedure, if 
performed.  The VA examiner concluded that, since the 
veteran's hearing was normal when he was discharged from 
service, "it is not likely that his current hearing loss is 
related to his military noise exposure.  The examiner 
explained the mechanisms and time frames of temporary and 
permanent hearing loss, and explained that a normal audiogram 
subsequent to the noise exposure verifies that hearing has 
recovered without permanent loss of hearing.  

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise).  However, the question of etiology of a current 
hearing loss must be answered through medical opinion, as a 
lay person cannot observe the causation of hearing loss.  

In this case, there are two opinions from two medical 
providers with similar clinical credentials.  The private 
provider's January 2006 opinion is favorable to the veteran's 
claim, and the VA examiner's opinion is unfavorable to the 
claim.  The private provider's June 2006 addendum does not 
include an opinion, although it does include a notation that 
the veteran has post-service industrial noise exposure, with 
ear protection.  This fact is somewhat unfavorable to the 
veteran's claim, as it discloses post-service noise exposure.  

The opinion of the VA examiner is more persuasive than the 
opinion of the private examiner, because the VA provider 
specifically discussed review of both the service entrance 
and service separation audiometric examinations, and 
discussed the significance of each of those examinations in 
the context of the veteran's current hearing loss.    
 
In contrast, the January 2006 private opinion discussed only 
the January 2006 audiometric examination.  The private 
provider noted the information provided by the veteran 
regarding the veteran's exposure to noise during military 
service, but did not discuss any clinical findings or 
audiometric examinations during the veteran's service or 
within one year thereafter.  

Because the favorable 2006 private opinion does not address 
the factual medical information obtained during the veteran's 
military service, that opinion is of less evidentiary value 
than the unfavorable opinion which discusses the military 
clinical evidence at some length.  The Board finds that, 
given the relative weight of the two opinions, the 
preponderance of the medical evidence is against the claim.  
The Board also notes that the preponderance of the evidence 
is also against a finding that the veteran had onset of 
bilateral hearing loss within one year after his service 
separation, since the veteran has not provided any clinical 
evidence during that time, and the opinion as to onset in or 
as a result of service is unfavorable.  Therefore, service 
connection for hearing loss disability may not be presumed.  
38 U.S.C.A. § 1101; 38 C.F.R. § 3.307.  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  


ORDER

The appeal for service connection for bilateral hearing loss 
is denied.




____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


